Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 12-29-2020 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-3, and 5-26 are pending. Claim 4 is are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-05-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 12-29-2020 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 5, 16, 22 and 24 as well as cancelled dependent claim 4. Applicant has added allowable limitations to independent claims 1, 16 and 22 to expedite allowance of the instant application. Applicant arguments regarding Abstract are persuasive. Therefore objection to abstract is withdrawn.

Applicant has amended claims 1, 5, 16, 22 and 24 as well as cancelled dependent claim 4. Applicant has added allowable limitations to independent claims 1, 16 and 22 to expedite allowance of the instant application. Applicant arguments filed on 12-29-2020 under remark regarding allowable limitations “ 
For Claims 1-3, 5-15 and 22-26

For Claims 16-21
the through hole penetrates the upper surface of the first substrate and a lower surface of the first substrate, wherein the hole light transmission control pattern portion is disposed between the touch electrode portion and the through hole in a plan view” are persuasive; as after further extensive search and consideration, independent claims 1, 16 and 22 does overcome the non-final rejection mailed on 09-30-2020; which puts application number 16,732,327 in condition for allowance. 

Allowable Subject Matter
Claims 1-3, and 5-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant has amended claims 1, 5, 16, 22 and 24 as well as cancelled dependent claim 4. Applicant has added allowable limitations to independent claims 1, 16 and 22 to expedite allowance of the instant application. Applicant’s arguments filed on 12-29-2020 are convincing. As argued by applicant in remarks of 12-29-2020 under claim rejection page 14, paragraphs 2 Lines 3-6; the prior arts of Sung Ku Kang (US 20160239131 A1 IDS) in view of Cheng Tianyi et al. (US 20190305057 A1) and  Xia Ren (US 20150346987 A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claims 1-3, 5-15 and 22-26
the light transmission control pattern portion comprises an opaque conductive material, and wherein a portion of the light transmission control pattern portion is disposed between the touch signal line and the touch electrode portion in a plan view.
For Claims 16-21
the through hole penetrates the upper surface of the first substrate and a lower surface of the first substrate, wherein the hole light transmission control pattern portion is disposed between the touch electrode portion and the through hole in a plan view

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-02-2021